DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) and the election of a mixture of lithium silicate, sodium silicate and industrial sugar (eighth species listed in dependent claim 3) as the species for the binder component of the claimed fireproof material, in response to restriction/election of species requirement dated October 7, 2021 (“Requirement”) is hereby acknowledged.  Applicant made its election of species in the reply filed February 24, 2022.   
Accordingly, claims 1-15 have been examined in the instant action whereas claim 16 has been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-15 are rejected under 35 U.S.C. 103 as unpatentable over Agapiou (WO 2015/094322 A1 to Agapiou et al., published June 25, 2015.)  For purposes of the instant action, Examiner will be relying on Agapiou’s corresponding U.S. patent application publication, namely US 2016/0135425 A1, which was published October 6, 2016.
Agapiou discloses a corrosion-resistant refractory binder composition that can be prepared from: a calcium ion source, such as lime or calcite (calcium carbon); high-alumina refractory aluminosilicate pozzolan (silica/bentonite) that contains siliceous fillers and silica additives, such as mixtures of silicate; and water, wherein one or more of such components may be non-cementitious additives that at can react in the presence of water when exposed to suitable conditions, and wherein the binder composition withstands extreme conditions and exhibits enhanced corrosion and/or heat resistance (“fireproof”) as compared to other binder compositions. (abstract; [0011]; [0012]; [0014]; [0018]; [0021] to [0023]; [0034]; [0043]).  The binder composition can be curable/cured at high temperatures (above 200ºF) with a curing agent (accelerant/phosphate compound) and can comprise (in addition to calcite, alumina and silicon dioxide) oxides, such as magnesium oxide, quartz (sand) and potassium/sodium feldspars (silicates) ([0023]; [0027] to [0029]; [0034]; [0043]; Tables 1 and 2).  Because the binder composition contains potassium silicate, sodium silicate and quartz/sand, the binding composition disclosed in Agapiou’s discloes the fourth, fifth and twelfth species/alternative recited in dependent claim 3. 
Agapiou further discloses that the binding agent composition can be in the form of particulates prior to adding water to form a slurry, wherein the aluminosilicate can be present in any amount, and wherein the size of the resultant particulates can be as high as 4 mesh (about 5 mm) and as low as about 400 mesh (37 microns) ([0024] to [0026]; [0032]; [0034] to [0036]).  The binder composition can be used/allowed to set on any type of components and/or equipment, such as mixers, storage facilities/units, composition separators, heat exchangers, sensors, gauges, pumps, compressors, transport vessels, conduits, pipelines, trucks, tubulars pipes, wellbore casing, drill string, coiled tubing, wireline, drill pipe, motors, cement pumps, valves, electromechanical 
devices, hydromechanical devices, sliding sleeves, production sleeves (plate body), tool seals, packers, bridge plugs, and other devices, or components ([0044]; Example 1).
Although Agapiou does not expressly disclose a specific sample of its binding composition containing all the components in the weight percentage ratios recited in present independent claim 1, Applicant has not shown that these ratios and other claimed weight percentages, are critical to the claimed invention and cannot be optimized.  Generally, differences in size or in percentages/ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
As to the method step recited in dependent claims 4 and 13 regarding the curing time/pressure and preparing a wall structure, these a product by process limitations for preparing the binding material/structure.  A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” See MPEP 2113.
Thus, the instant claims are unpatentable over Agapiou.

Allowable Subject Matter
The present claims would be allowable if independent claim 1 would be limited to the elected species, that is, a mixture of lithium silicate, sodium silicate and industrial sugar as the binder component of the fireproof material of the present claims.
Claims 5-12 are objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Agapiou neither teaches nor suggests its composition containing the binder components of the elected species composition (mixture of lithium silicate, sodium silicate and industrial sugar) nor its equipment/component as a plate body containing the binding composition on one side and an enamel layer on the other side.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

March 12, 2022